MEMORANDUM **
George Michael Ruelas appeals from the district court’s judgment upon limited remand pursuant to United States v. Ame-line, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ruelas raises the same challenges to his conviction that another panel previously decided in Nos. 02-50600, 02-50660, United States v. Ruelas, 98 Fed.Appx. 615 (9th Cir. May 5, 2004), vacated, 543 U.S. 1103, 125 S.Ct. 1031, 160 L.Ed.2d 1016 (2005) (remanding for further consideration in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)). These issues are beyond the scope of our limited remand. See United States v. Ruelas, 412 F.3d 1051 (9th Cir.2005) (affirming the conviction and granting a limited remand of the sentence). Ruelas’s conviction is therefore not open for review. See United States v. Thrasher, 483 F.3d 977, 982-83 (9th Cir.2007) (holding that, pursuant to the rule of mandate, a limited remand for a single purpose precluded consideration of other issues). We deny Ruelas’s request to reissue the prior memorandum disposition.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.